Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 1 of 10 Page ID #:494




                                      3                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 2 of 10 Page ID #:495




                                      4                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 3 of 10 Page ID #:496




                                      5                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 4 of 10 Page ID #:497




                                      6                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 5 of 10 Page ID #:498




                                      7                           EXHIBIT A
     Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 6 of 10 Page ID #:499




1                           PROOF OF SERVICE BY MAILING
2          I am over the age of 18 and not a party to the within

3    action.    I am employed by the Office of the United States

4    Attorney, Central District of California.          My business address

5    is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6          On December 11, 2020, I served a copy of: NOTICE OF

7    RECORDED LIS PENDENS AS TO REAL PROPERTY LOCATED IN TARZANA

8    CALIFORNIA upon each person or entity named below by enclosing a

9    copy in an envelope addressed as shown below and placing the

10   envelope for collection and mailing on the date and at the place

11   shown below following our ordinary office practices.
     TO: Richard Ayvazyan
12
           Marietta Terabelian
13
14         Tarzana, CA 91356

15
16     X   I am readily familiar with the practice of this office for

17   collection and processing correspondence for mailing.            On the

18   same day that correspondence is placed for collection and

19   mailing, it is deposited in the ordinary course of business with

20   the United States Postal Service in a sealed envelope with

21   postage fully prepaid.

22         I declare under penalty of perjury under the laws of the

23   United States of America that the foregoing is true and correct.

24         I declare that I am employed in the office of a member of

25   the bar of this court at whose direction the service was made.

26         Executed on: December 11, 2020 at Los Angeles, California.

27
                                                    /s/ S. Beckman
28                                                SHANNEN BECKMAN
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 7 of 10 Page ID #:500




                                      8                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 8 of 10 Page ID #:501




                                      9                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 9 of 10 Page ID #:502




                                     10                           EXHIBIT A
     Case 2:20-cr-00579-SVW Document 83-1 Filed 12/11/20 Page 10 of 10 Page ID #:503




1                           PROOF OF SERVICE BY MAILING
2           I am over the age of 18 and not a party to the within

3     action.    I am employed by the Office of the United States

4     Attorney, Central District of California.         My business address

5     is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6           On December 11, 2020, I served a copy of: NOTICE OF

7     RECORDED LIS PENDENS AS TO REAL PROPERTY LOCATED IN TARZANA

8     CALIFORNIA upon each person or entity named below by enclosing a

9     copy in an envelope addressed as shown below and placing the

10    envelope for collection and mailing on the date and at the place

11    shown below following our ordinary office practices.
      TO: Richard Ayvazyan
12
            Marietta Terabelian
13
14          Tarzana, CA 91356

15
16     X    I am readily familiar with the practice of this office for

17    collection and processing correspondence for mailing.           On the

18    same day that correspondence is placed for collection and

19    mailing, it is deposited in the ordinary course of business with

20    the United States Postal Service in a sealed envelope with

21    postage fully prepaid.

22          I declare under penalty of perjury under the laws of the

23    United States of America that the foregoing is true and correct.

24          I declare that I am employed in the office of a member of

25    the bar of this court at whose direction the service was made.

26          Executed on: December 11, 2020 at Los Angeles, California.

27
                                                    /s/ S. Beckman
28                                                SHANNEN BECKMAN
